United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-658
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal of a November 17, 2010 Office of
Workers’ Compensation Programs’ (OWCP) merit decision regarding a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of this schedule award
case.
ISSUE
The issue is whether appellant has more than seven percent impairment of his right arm
for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 14, 2009 appellant, then a 38-year-old border patrol officer in the canine unit,
filed a traumatic injury claim alleging that a dog bit him on the right hand several times. OWCP
accepted his claim for open wound of hand, cellulitis of the right upper arm and forearm and
cellulitis of the hand. Appellant returned to work on July 20, 2009.
On August 4, 2010 appellant filed a claim for compensation requesting a schedule award.
In a report dated December 14, 2009, Dr. Bliss W. Clark, II, a Board-certified orthopedic
surgeon, noted appellant’s history of a dog bite at work and the resulting cellulitis which had
completely resolved. She stated that he had reached maximum medical improvement. Dr. Clark
noted that appellant had a concurrent diagnosis of type two diabetes. She noted that he had
absent two-point sensation due to compression injury to the digital nerves and loss of radial
sensation in the same distribution with complete longitudinal loss of sensation in his fifth finger
as well as on the ulnar distribution of the fourth finger. Dr. Clark provided an impairment rating
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) and found that appellant had total
transverse sensory loss of the little finger 50 percent impairment of the finger, 5 percent
impairment of the hand and upper extremity.2 Appellant also demonstrated 50 percent transverse
sensory loss of the ring finger, with complete loss of ulnar side sensation or 25 percent digit
impairment, 3 percent hand and upper extremity impairment. Dr. Clark concluded that appellant
had a combined impairment of seven percent.
Dr. Ronald Blum, an OWCP medical adviser reviewed this report on September 30,
2010. He concluded that appellant had reached maximum medical improvement on
December 14, 2009, the date of Dr. Clark’s report. Dr. Blum reviewed Dr. Clark’s findings and
applied the A.M.A., Guides. He stated that appellant had 50 percent impairment of the little
finger due to total transverse sensory loss.3 Dr. Blum noted that 50 percent loss of the digit
converted to 5 percent impairment of the upper extremity.4 He stated that total transverse
sensory loss of the ulnar digital nerve to the right ring finger was 20 percent impairment to the
digit.5 Dr. Blum noted that Dr. Clark recommended 25 percent, but apparently used an incorrect
table. He stated that 20 percent impairment of the right ring finger was 2 percent impairment of
the upper extremity.6 Dr. Blum combined the two impairments resulting in seven percent
impairment of the right upper extremity.7
By decision dated November 17, 2010, OWCP granted appellant a schedule award for
seven percent impairment of his right upper extremity.
2

A.M.A., Guides 426, Figure 15-4.

3

Id. at 427, Table 15-16.

4

Id. at 422, Table 15-12.

5

Id. at 427, Table 15-17.

6

Id. at 421, Table 15-12.

7

Id. at 604.

2

LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.10
ANALYSIS
OWCP accepted that appellant sustained a dog bite to his right hand. Appellant’s
attending physician, Dr. Clark noted that appellant had absent two-point discrimination in his
fifth finger and the in ulnar distribution of his fourth finger. The A.M.A., Guides state that total
transverse sensory loss represents 100 percent sensory loss involving both digital nerves and
receives 50 percent of the digit amputation impairment value.11 Table 15-16 of the A.M.A.,
Guides provides impairment for transverse and longitudinal sensory loss in the thumb and little
finger. Based on this table both Dr. Clark and Dr. Blum found that appellant had 50 percent
impairment of his right little finger. The physicians utilized Table 15-12 of the A.M.A., Guides
which converts the impairment values calculated from digit impairment to hand and upper
extremity impairment to reach an impairment rating of five percent.12 Table 15-17 provides
impairment ratings for digit impairment for transverse and longitudinal sensory losses in the ring
finger.13 Dr. Clark found appellant had 50 percent transverse sensory loss of the ring finger, with
complete loss of ulnar side sensation. She stated this was 25 percent digit impairment, 3 percent
hand and upper extremity impairment. The Board finds, however, that utilizing Table 15-17 this
impairment is 20 percent impairment as noted by Dr. Blum and converts to 2 percent impairment

8

5 U.S.C. §§ 8101-8193, 8107.

9

20 C.F.R. § 10.404.

10

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); see also Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
11

A.M.A., Guides, 427.

12

Id. at 421-23, Table 15-12.

13

Supra note 5.

3

of the right upper extremity.14 Both physicians determined that appellant had seven percent
impairment15 when the values for the fourth and fifth fingers were combined.16
The Board concludes that the weight of the medical evidence establishes that appellant
has no more than seven percent impairment of his right upper extremity for which he has
received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than seven percent impairment of his upper
extremity for which he received a schedule award.

14

Id. at supra note 6.

15

Dr. Clark expressed appellant’s total impairment rating in terms of the whole person. FECA and the
implementing regulations do not allow for a schedule award due to impairments of the whole person. No schedule
award is payable for a member, organ or function of the body that is not specified in FECA or the implementing
regulations. Tania R. Keka, 55 ECAB 354 (2004). Therefore appellant is not entitled to schedule award based on an
impairment rating to the whole person.
16

A.M.A., Guides 604, Appendix A. Combined Values Chart.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2010 is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

